Citation Nr: 0302493	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  02-10 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of a groin 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision from the RO in Buffalo, New 
York which denied service connection for a groin injury. 


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a groin injury and the VA has made reasonable efforts to 
develop such evidence.

2.  A groin injury was not incurred or aggravated in service 
or for many years thereafter.


CONCLUSION OF LAW

A groin injury was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has been notified of evidence required to 
substantiate the claim.  The Board concludes that discussions 
as contained in the initial rating decision of September 
1998, the September 2000 rating decision, and the February 
2002 rating decision, in the May 2002 statement of the case, 
and VA letters to the veteran dated in July 1998, June 2000, 
July 2001 and March 2002 have provided the veteran with 
sufficient information regarding the applicable regulations.  
Specifically, the July 2001 letter to the veteran informed 
the veteran of what evidence VA would obtain, what evidence 
was the veteran's responsibility to obtain, and explained all 
notification provisions required by VCAA.  The veteran and 
his representative have submitted written arguments.  The 
rating decisions and statement of the case provided notice to 
the veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from May 1944 to May 1946.  

Service medical records show that on medical examination 
performed for induction purposes in May 1944, the veteran's 
genito-urinary system was listed as normal.  The remaining 
service medical records are negative for complaints or 
treatment of a groin injury.

VA outpatient progress notes, dated April 1998 to July 2001 
reflect treatment for a variety of conditions.  In a report 
dated April 1998, the examiner noted a large right hydrocele.  
The veteran refused treatment.  In an annual physical 
examination dated May 1999, the examiner noted an enlarged 
scrotal sac with multiple masses.  The veteran reported 
having surgery in the past and stated that they were cysts.  
No diagnosis was noted.  In a report dated May 2000, the 
examiner noted a large bilateral hydrocele with cyst on the 
left.  Again the veteran refused treatment.  

In June 1998, the veteran submitted a claim for service 
connection for his injured groin.  In his claim, he reported 
watching an airplane being hoisted out of the water when he 
felt something pushing on his back.  He realized the aviation 
crane was passing over him so he stood up, and while doing 
so, he felt pressure in his right groin area.  He was taken 
to sick bay, examined and then released.  He reported that 
the accident happened while he was on board the U.S.S. 
Nashville CL 43.

In June 2000, the veteran submitted a statement reiterating 
his previous assertions.  He further stated that he did the 
best he could to live with his condition called "hydraseal" 
which was caused by trauma to the groin area.  He reported 
that he was a patient at the Rome clinic and would be willing 
to have an examination.

In October 2000, the veteran submitted private medical 
records from St. Elizabeth Hospital, dated in July 1973.  The 
reports reflected treatment for swelling of the right scrotum 
and swelling in the left scrotal compartment.  The discharge 
diagnosis was right hydrocele, epididymal cyst.

In a rating decision dated February 2002, the RO denied the 
veteran's service connection claim for a groin injury.  The 
RO noted that there was no evidence of a chronic condition 
which began in military service or was caused by some event 
or experience in service.  The RO further noted that there 
was no evidence of continuity of a chronic discharge 
following service.  The veteran was notified of this decision 
in February 2002.

In a statement from the veteran dated February 2002, he 
reiterated his assertions and enclosed a photo of where the 
accident took place.  He further asserted that he went to the 
VA clinic in Rome a few years ago and was informed by the 
examiner that a "hydrocyle" was found on his right side and 
a cyst was found on the left.  He stated that the 
"hydrocyle" was caused by trauma to that area and was 
present when he was discharged from the service. 

Analysis

The veteran contends that he incurred a groin injury in 
service.  Service connection may be granted for a disability 
resulting from disease or injury in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).

The veteran claims service connection for a groin injury 
which he asserts was incurred during military service.  
Service medical records are negative for a diagnosis or 
treatment for a groin injury.  Furthermore, there is no 
evidence of a groin injury dated within the first post-
service year.  

The veteran has asserted that he incurred a groin injury 
during his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As there is no medical or lay evidence of an in-service groin 
injury, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a groin injury.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a groin injury is 
denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

